 DR. SALSBURY'S LABORATORIES,INC.559lighter,a flamemaking device, into the mine of Respondent, which has beendesignated by the United States Bureau of Mines and the Tennessee Departmentof Mines as a gassy mine, which act is prohibited by ... the Tennessee Code.Itmay well be that the Respondent considered the United Mine Workers a plaguewhich could prevent the operation of itsmine,however, considering Birchfield'stestimony that "13 or 14" of the Respondent's employees were in the United MineWorkers' picket line and there is no contention that any of these, except Birchfield,were discharged therefore, and, moreover since there is evidence that employees whohad no connection with the United Mine Workers were discharged because theyviolated safety regulations, it cannot be said that the Respondent sought out adherentsof the United Mine Workers for discriminatory discharge.Birchfield's discharge occurred 2 months after the picket line incident.The recorddiscloses that the Respondent had knowledge of Birchfield's "membership" in theUnitedMine Workers acquired sometime after he was employed in 1955. It isclear that Birchfield knew (as must all the employees) that the Respondent's minewas classified as "gassy"; that smoking and carrying fire-making devices in the minewas both illegal and prohibited by the Respondent's rules; that he was given friendlywarning not to smoke on pain of discharge and despite all this he continued tosmoke and carry fire-making devices in the mine.Final ConclusionsThe Trial Examiner is convinced and finds on the entire record that the GeneralCounsel has not sustained his burden of proof and will therefore recommend thatthe complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.The operations of the Respondent, Laddie Coal & Mining Co. occur in com-merce, within the meaning of Section 2(6) and (7) of the Act.2.The Respondent has not engaged in unfair labor practices within themeaningof Section 8(l) and (3) of the Act as alleged in the complaint.[Recommendations omitted from publication.]Dr. Salsbury's Laboratories,Inc.andUnited PackinghouseWorkers of America, AFL-CIO, Petitioner.Case No. 18-RC-3640.December 18, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Kenneth W. Haan,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.122 NLRB No. 67. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Petitionerseeks to representa productionand maintenanceunit at the Employer's Charles City, Iowa, operation,includinglaboratory technicians and laborers assigned to the two testinglaboratories in the production division and similarly classifiedemployees and laborers assigned to the education and research divi-sion.The Employer contends that the requested unit is inappro-priate asserting that all laboratory technicians, except thoseclassifiedas technicians C, should be excluded as technical employees, and thatshipping and warehousing employees likewise should be excluded.The Employer further contends that the technicians C and thelaborers assigned to the laboratory also should be excludedbecausetheir interests are more closely allied with those of technicians Aand B and that certain of its laboratory laborers together with thelaborers on the farm should be excluded as agricultural employees.The Employer finally urges that the unit should be limited to theemployees in its maintenance department and in its three "basic"production departments, i.e., the pharmaceutic, the chemical, andthe biologic production departments.Although adhering to itsrequest for an overall unit, the Petitioner nevertheless desires toappear on the ballot for any unit or units which the Board mayfind appropriate.There is no history of collective bargaining.The Employer manufactures poultry pharmaceutics and biologics,and also raises the fowl used for its research purposes.Plant op-erations are administratively divided into five major divisions con-sisting of production, education and research, purchasing and main-tenance,marketing, and comptroller.The three basic productiondepartments constitute the only producingunits and are located inthree adjacent buildings.The parties agree that the employees inthese departments, classified as technicians A, B, and C,are pro-duction employees.The education and research division, hereafter called the researchdivision, has eight departments known as library, patents,organicchemistry, biochemistry, protozoology, helminthology, microbiology,and veterinary pathology.These departments are all located from1 to 2 miles from the production departments.The disputed em-ployees in this division are the laboratory technicians, also designatedas technicians A, B, and C, and the laborers in the science laboratorydepartments.We shall now consider the unit placement of the employees indispute.Shipping and warehousing department:This departmentis housedin separate rooms in the pharmaceutic productionbuilding and isunder the supervision of the director of production.The employeeswithin this department perform theusualshipping and warehousingduties.The truckdrivers assigned to this department perform only DR. SALSBURY'S LABORATORIES, INC.561intraplant driving.All have the same working conditions andreceive the same benefits as the production employees.We findthat the interests of these employees are closely allied with theother employees whose unit placement is not in dispute.We shall,therefore, include them in the unit.The Alleged Technical EmployeesProduction division:The biologic testing department is engagedin quality control tests of the products during manufacture andalso tests the fowl used in connection therewith.One technician Awithin this department specializes in extracting blood samples fromchickens.Two others, classified as technicians B, using a needleand a syringe, innoculate eggs with virus agents and observe theeffect upon the embryo of the chicken.A third technician B, with-out the use of any instruments, checks the growth of the culturemedia.All these employees clean and maintain the laboratoryequipment as part of their duties.These technicians receive on-the-job training in simple laboratory procedures.Although they mustlearn the metric scale while on the job, none is required to haveany prior specialized education or training.The quality control testing unit has no technicians classified astechniciansA.Four classified as technicians B perform routinetests and chemical analyses of samples from the production divisionand record the data thus obtained.They need no specialized train-ing prior to employment and learn simple laboratory proceduresduring short periods of on-the-job training.One technician Cassists the others and cleans the glassware used in tests.It is apparent from the foregoing that the routine, repetitive, andsometimes menial, duties of the laboratory technicians in the qualitycontrol and biologic testing units do not warrant a finding that theyare technical employees within the meaning of the Board's definition.As the nature of their work is similar to that performed by theproduction and maintenance employees, we shall include them.-Research division:The technicians A within this division handleand feed the fowl used in the laboratory, maintain pure cultures,prepare innoculations for the fowl using standard formulas, mixdrugs with poultry feed utilizing prepared formulas, periodicallyinfect the bird through dietary processes, check their food con-sumption, and observe and record abnormalities in their conductafter injections.The technicians B, using standard laboratory tools,weigh and measure fluids, prepare media for cultures, learn thetechnique of innoculation, mix food, feed and water the fowl ac-1 Goodyear Clearwater Hill No. 3,116 NLRB 1768, 1770;United States Gypsum. Com-pany,118 NLRB 20, 31.505395-59-vol. 122-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDcording to established schedules, and regularly weigh and keeprecords of their growth.One technician B also assists a technician Ain the mixing of varying amounts of the Employer's product intothe feed in order to achieve a predetermined effect for researchpurposes.As none of the technicians A and B in the researchdivision are required to have any special educational background,their on-the-job training is relatively short, their duties are routineand repetitive, not requiring a high degree of skill and are performedin accordance with prescribed procedures, we find that they are nottechnical employees.As the technicians C spend most of their timeperforming manual work such as cleaning the laboratory and steri-lizing equipment, we likewise find that they are not technicalemployees.Because of the foregoing and as the parties have agreedto include other technicians with similar duties and skills, we shallinclude the technicians A, B, and C.2The Alleged Agricultural EmployeesThere are approximately seven laborers employed at the Em-ployer's farm.They raise the chickens and turkeys used as experi-mental fowl in the laboratories.Other laborers are employed in thelaboratories where they care for the live birds used for experimentaland testing purposes.They also perform general maintenance workin the laboratories.Section 3(f) of the Fair Labor Standards Act,by which we must be governed in determining the question of cover-age under Section 2(3) of the National Labor Relations Act, definesthe term "agriculture" to include,inter alia,"the raising of livestock...and any practice . . . performed by a farmer or on a farmas an incident to or in conjunction with such farming operation...."As the farm laborers are engaged exclusively in performing dutieson a farm, we find that they are agricultural employees and shallexclude them .3However, the duties of the laboratory laborers areperformed as an incident to the research and testing operations ofthe Employer rather than as "an incident to or in conjunction with[a] farming operation."We therefore find that the generallaborers assigned to the laboratories are not agricultural employeesand as their working conditions and interests are similar to thoseof the other employees within the production and maintenance unithereafter established, we shall include them in the unit 4Accordingly, we find that all production and maintenance em-ployees at the Employer's Charles City, Iowa, plants, including theemployees in the biologic production, the pharmaceutic production,'Jones-DabneyCompany,116 NLRB 1556,1558;Swift & Company,119 NLRB 1556.8 Swift andCompany,104 NLRB 922.4 SeeThe EvansvilleUnion StockyardsCompany,95NLRB 631;see,also,Swift &Company,supra;cf.OlaaSugar Company, Limited,118 NLRB 1442. PERSONAL PRODUCTS CORPORATION563and the chemical production departments, the biologic testing andthe quality control testing departments, the shipping and ware-housing employees, the employees in the veterinary pathology, theorganic chemistry, the biochemistry, the helminthology, the micro-biology, and the protozoology departments,5 but excluding all officeclerical employees, technical employees, agricultural laborers, pro-fessional employees," watchmen, guards, and all supervisors' as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.[Text of Direction of Election omitted from publication.]The parties agreed that the laboratory assistantsshould be excluded.e The parties stipulated that all veterinarians,chemists,bacteriologists,helmintholo-gists, protozoologists, parasitologists, biochemists,and chemical engineers are professionalemployees.7The parties agreed that Stanley O'Doud,a laboratory assistant,and Gallus Heat aresupervisors.Personal Products CorporationandTextileWorkers Union ofAmerica,AFL-CIO,Petitioner.Case No. 13-RC-5738.Decem-ber 18, 1958ORDER PERMITTING WITHDRAWAL OF PETITIONWITH PREJUDICEOn April 16, 1958, the Board issued a Decision and Direction ofElection in this case, and by letter dated November 4, 1958, thePetitioner requested leave to withdraw its petition with prejudice.The request to withdraw does not state a reason, but the Boardassumes that the request is pursuant to an order of the United StatesDistrict Court for the Northern District of Illinois, affirmed by theCourt of Appeals for the Seventh Circuit (42 LRRM 2605). TheBoard was not a party to the litigation, which was initiated bythe Intervenor in this case.The Board has determined to grantthe request to withdraw the petition in this proceeding but desiresto make it clear that in permitting withdrawal, the Board does notacquiesce in the decision of the United States District Court or theCourt of Appeals. In future litigation of this character where aparty to a National Labor Relations Board proceeding seeks torestrain another party from appearing on a ballot as directed bythe Board, the Board will expect to be made a party to the courtlitigation.Moreover, if the Board is not made a party to any suchlitigation and if the litigation results in a petition being directedby a court to withdraw a petition, the Board will be disposed todeny withdrawal of the petition.'1Members Bean and Fanningwould permitwithdrawal without comment.122 NLRB No. 84.